DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because each figure is numbered twice and the view numbers should not be in brackets. 37 C.F.R. 1.84(p)(1). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the edge of the handle" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the manual actuation of said handle" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-15 are rejected for depending on an indefinite claim. 

Claim 3 recites the limitations “upstream from the axis” and “downstream from the axis.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “upstream” in claim 3 is used by the claim to mean “up,” while the accepted meaning is “in the direction opposite to the flow of a stream; in or to a position within the production stream closer to manufacturing processes” (Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term.
The term “downstream” in claim 3 is used by the claim to mean “down,” while the accepted meaning is “in the direction of or nearer to the mouth of a stream; in or toward the latter stages of a usually industrial process or the stages (such as marketing) after manufacture” (Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term.

Claim 4 recites the limitation "the front part" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the rear part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the hollow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 recites the limitation "the rear of the housing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the front face of the housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the so-called inner face" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pushed-in position" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al., US Pub. 2012/0216582 [hereinafter: Muller].

	Regarding claim 1, Muller discloses a control of a motor vehicle opening (abstract) comprising:
	a housing (31 Fig. 1) intended to be mounted on the opening ([0033]),
	a handle (51 Fig. 1) configured to actuate a door lock ([0038]) and rotatably mounted with respect to the housing ([0037]) between at least a flush position wherein the handle is housed completely or partially in the housing (Fig. 4a) and an ejected position wherein the handle extends at least partially from the housing (Fig. 4b),
	a lock cylinder (35 Fig. 1) adjacent to a lateral edge of the handle (Fig. 1) to lock and unlock the lock ([0035]), and
	a flap (33.1, 34 Fig. 1) articulated to the housing (Figs. 3a-3b; [0034]) and configured to cover the lock cylinder while being flush with the handle in a closing position (Fig. 3a; [0016]), and, when the flap is actuated by hand ([0016]), exposes the lock cylinder in an opening position ([0016], Fig. 3b), wherein the flap is articulated to the housing about an axis of rotation extending away from the lateral edge of the handle (Figs. 3a-3b illustrate the flap rotating about an axis of rotation parallel to the lateral edge of the handle, so the axis extends away from the lateral edge of the handle) in such a way that the flap can pivot towards the inside of the housing in the opening position thereof (61 Fig. 3a, [0044]) between the edge of the handle and the cylinder in order to free a space between the lateral edge of the handle and the open flap (54.2 Fig. 3b), 
	and the lateral edge of the handle includes a gripping means ([0043]: rear of the handle 51 corresponds to a gripping means), made accessible by the freeing of said space in the opening position of the flap ([0043]), capable of receiving a member ([0043]: a user’s finger) inserted into the space freed between the open flap and the lateral edge of the handle in order to enable the manual actuation of said handle from the flush position thereof to the ejected position thereof after opening the flap ([0043]).

    PNG
    media_image1.png
    394
    812
    media_image1.png
    Greyscale

	Regarding claim 3, Muller discloses the opening control according to claim 1, wherein the axis of rotation is positioned on the flap in order to delimit a front part of the flap, upstream from the axis (see 112(b) rejection above), forming a cover of the cylinder (Fig. 3a annotated above depicts the position of the axis (dotted line) delimiting a front part of the flap as up from the axis position and covering the cylinder), and a rear part of the flap, downstream from the axis (see 112(b) rejection above), forming a pivoting lever of the flap (Fig. 3a annotated above depicts the position of the axis delimiting a rear part of the flap as down from the axis position and forming a pivoting lever of the flap).

	Regarding claim 4, Muller discloses the opening control according to claim 1, wherein the housing comprises a compartment (31.1 Fig. 1) for housing the cylinder ([0035]) including a support structure (37 Fig. 1) whereon the flap is rotatably mounted about the axis of rotation ([0034]) thereof such that, in the closing position of the flap (Fig. 3a), a front part closes the compartment (as depicted in Fig. 3a, a front part corresponds to the right side of the flap covering the lock cylinder and the compartment) and a rear part closes said space capable of being freed (as depicted in Fig. 3a, the rear part corresponds to the left side of the flap covering the space between the handle edge and the lock cylinder). 

	Regarding claim 5, Muller discloses the opening control according to claim 1, wherein the housing comprises an inner clearance (54.4 Fig. 1) extending between the lateral edge of the handle and the cylinder (Fig. 1) wherein the flap can pivot in the opening position thereof in an erected configuration (Fig. 3b illustrates the flap pivots in the opening position in an erected configuration) between the cylinder and the lateral edge of the handle freeing said space to allow access to the lateral edge of the handle ([0037]; Fig. 3b: the aperture 54.4 provides an inner clearance that allows the flap to pivot to an erected configuration).

	Regarding claim 6, Muller discloses the opening control according to claim 1, wherein, in the closing position, the flap extends flush in the longitudinal extension of the handle in the flush position thereof (Fig. 2; [0039]). 

	Regarding claim 7, Muller discloses the opening control according to claim 1, wherein the flap extends adjacent to the handle (Fig. 2). 

	Regarding claim 8, Muller discloses the opening control according to claim 1, wherein the space freed between the lateral edge of the handle and the open flap is sized to allow the insertion of an adult user’s finger ([0043]: the cover is actuated to reveal the space between the lateral edge of the handle and the open flap (Fig. 3b) so a user can reach into the space and behind the handle with a finger, corresponding to the space being sized to allow the insertion of an adult user’s finger). 

	Regarding claim 12, Muller discloses the opening control according to claim 1, wherein the axis of rotation of the handle (55 Fig. 1) is parallel with the axis of rotation of the flap (Figs. 1-2). 

	Regarding claim 13, Muller discloses the opening control according to claim 1, wherein the axis of rotation of the flap includes an elastic return means (33.2 Fig. 3a) of the flap in the closing position thereof ([0034]).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, US Pub. 2012/0216582, as applied to claim 1 above, alone.

	Regarding claim 2, Muller discloses the opening control according to claim 1, wherein, in the opening position thereof, the flap extends inside the housing in a configuration erected between the lateral edge of the handle and the lock cylinder (Fig. 3b), except Muller is silent to, when in the opening position, the flap protruding partially from the housing. 
	It would have been an obvious matter of design choice to configure the flap shape such that it is protruding partially from the housing in the opening position. Such a modification would have involved a mere change in the size and/or shape of a component and a person of ordinary skill in the art would recognize this does not affect operation of the device. A change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); see also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.)

	Regarding claim 14, Muller discloses the opening control according to claim 1. However, Muller does not explicitly disclose the distance separating the lateral edge of the handle and the axis of rotation of the flap is greater than or equal to 10 mm. It would have been an obvious matter of design choice to form the distance separating the lateral edge of the handle and the axis of rotation of the flap to be greater than or equal to 10 mm for proper operation of the device to allow the flap to pivot and reveal the lock cylinder. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Muller, US Pub. 2012/0216582, as applied to claim 1 above, and further in view of Macfarlane, US Pub. 2012/0074717.

Regarding claim 9, Muller discloses the opening control according to claim 1. However, Muller does not explicitly disclose the gripping means consists of a hollow formed in the lateral edge of the handle capable of receiving at least one finger for manually opening the handle.
Macfarlane teaches a gripping means (1510 Fig. 16) consists of a hollow (Fig. 16; [0048]: a notch corresponds to a hollow) formed in a lateral edge of a handle (1503 Fig. 16) capable of receiving at least one finger for manually opening the handle ([0048]).
It is well known in the art that a handle may comprise a hollow capable of receiving at least one finger to improve the user’s grip for operating a handle, as evidenced by Macfarlane ([0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping means disclosed by Muller to additionally consist of a hollow formed in the lateral edge of the handle capable of receiving at least one finger for manually opening the handle, as suggested by Macfarlane, to guide and hold the finger of a user on the gripping means for comfortably applying a force to manually open the handle (Macfarlane [0048], [0053]). 

Regarding claim 10, Muller discloses the opening control according to claim 1. However, Muller does not explicitly disclose a hollow formed in the lateral edge of the handle.
Macfarlane teaches a gripping means (1510 Fig. 16) consists of a hollow (Fig. 16; [0048]: a notch corresponds to a hollow) formed in a lateral edge of a handle (1503 Fig. 16).
It is well known in the art that a handle may comprise a hollow capable of receiving at least one finger to improve the user’s grip for operating a handle, as evidenced by Macfarlane ([0048]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping means disclosed by Muller to additionally consist of a hollow formed in the lateral edge of the handle as suggested by Macfarlane, to guide and hold the finger of a user on the gripping means for comfortably applying a force to manually open the handle (Macfarlane [0048], [0053]). 
Muller, in view of Macfarlane, does not explicitly disclose the hollow formed in the lateral edge of the handle has a substantially parallelepipedal shape.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the hollow to be substantially parallelepipedal for desired ergonomics, one of ordinary skill in the art would recognize the shape of the hollow being substantially parallelepipedal does not affect operation of the device. See also MPEP 2144.04(IV)(B); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (holding that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 11, Muller, in view of Macfarlane, teaches the opening control according to claim 9, wherein the hollow formed in the lateral edge of the handle has a depth greater than or equal to six millimeters (Macfarlane [0053]: the hollow has a depth of 1/4 in., equivalent to 6.35 mm). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Muller, US Pub. 2012/0216582, as applied to claim 1 above, and further in view of Fujiwara, US Pub. 2016/0273247.

	Regarding claim 15, Muller discloses the opening control according to claim 1. However, Muller is silent to a switch electronically connected to a vehicle BCM and positioned in a recess extending to the rear of the housing, next to the flap, above the lock cylinder, cooperating with a push-button protruding on the front face of the housing under the flap which includes on the so-called inner face thereof a finger capable of bearing on the push-button when the flap is in the closed and/or pushed-in position.
	Fujiwara teaches a switch (36 Fig. 1a) electronically connected to a vehicle BCM ([0045]) and positioned in a recess extending to a rear of a housing (Fig. 2 illustrates a recess extending to a rear of a housing 22), next to a flap (31 Fig. 3), cooperating with a push-button (32 Fig. 2) protruding on a front face of the housing under the flap (Fig. 2 illustrates the push-button protruding on a front face of the housing 22) which includes on the so-called inner face thereof a finger capable of bearing on the push-button (Figs. 2-3 illustrate the switch button 36 has a a finger capable of bearing on the push-button 32 mounted on an inner face of the flap) when the flap is in the closed and/or pushed-in position (Fig. 2). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the opening control disclosed by Muller to additionally include a switch electronically connected to a vehicle BCM and positioned in a recess extending to the rear of the housing, next to the flap, cooperating with a push-button protruding on the front face of the housing under the flap which includes on the so-called inner face thereof a finger capable of bearing on the push-button when the flap is in the closed and/or pushed-in position, as taught by Fujiwara, in order to increase user convenience with a keyless security system by indicating an intention of the user to lock the door (Fujiwara [0045]; Muller [0018]). 
	Muller, as modified by Fujiwara, does not explicitly teach the switch positioned in a recess next to the flap and above the lock cylinder. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch taught by Muller, in view of Fujiwara, to be positioned in a recess next to the flap and above the lock cylinder because the modification is a simple rearrangement of parts and design choice for the switch to be in an easily accessible position that is intuitive to use. One of ordinary skill in the art would recognize that this rearrangement does not affect operation of the device (MPEP 2144.04(VI); see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (finding shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (holding the particular placement of a contact in a conductivity measuring device was an obvious matter of design choice)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muller et al., US 8991227, and Muller et al. US Pub. 2012/0205925, related to an opening control with a flap actuated by hand to expose a lock cylinder in the opening position and uncovering a space between the key cylinder and handle for a user to manually actuate the handle.
Bohm et al., US 8904835, related to an opening control with a flush handle and a flap covering a lock cylinder next to the handle, the flap rotating to reveal the lock cylinder and push a manual deployment lever of the handle. 
Lesueur et al., US Pub. 2013/0170241, related to an opening control with a flush handle and a flap covering a lock cylinder next to the handle, the flap covering the lock cylinder and a compartment that is capable of receiving a user’s hand. 
Yoo, US Pub. 2010/0320779, related to a handle having at least one hollow capable of receiving a finger for manually opening a handle. 
Beck et al., US 10145152, related to an opening control with a flap that is manually pulled to reveal a lock cylinder and mechanically open the door.
Kamimura et al., US 10030413, related to an opening control with a flap covering a key cylinder, the flap rotatable to reveal the key cylinder, and a switch button extending to the rear of the housing next to the flap.
McWilliams, US Pub. 2014/0125071, related to an opening control with a flap adjacent to a handle edge, the flap capable of rotating to reveal a lock cylinder and having an axis of rotation great than 10 mm from the lateral edge of the handle. 
Mizuno, US Pub. 2008/0190157, related to an opening control with a flap adjacent to a handle edge, the flap being removed to open a space between the key cylinder and handle edge and the flap is elastically biased to cover the key cylinder and space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675